J-S02014-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 ANTWAIN WELLS                           :
                                         :
                   Appellant             :   No. 1034 EDA 2020

     Appeal from the Judgment of Sentence Entered October 18, 2019
 In the Court of Common Pleas of Philadelphia County Criminal Division at
                    No(s): CP-51-CR-0000120-2018


BEFORE: BENDER, P.J.E., KUNSELMAN, J., and NICHOLS, J.

MEMORANDUM BY BENDER, P.J.E.:                        Filed: April 8, 2021

     Appellant, Antwain Wells, appeals from the judgment of sentence of 20-

50 years’ imprisonment, imposed after a jury convicted him of involuntary

deviate sexual intercourse with a person less than 16 years of age (IDSI), 18

Pa.C.S. § 3123(a)(7); aggravated indecent assault of a person less than 16

years of age, 18 Pa.C.S. § 3125(a)(8); and unlawful contact with a minor as

a sexual offense, 18 Pa.C.S. § 6318(a)(1). We affirm.

     The trial court summarized the background of this case as follows:
     Procedural History

     On April 23, 2019, Appellant … proceeded to trial before this
     [c]ourt, sitting without a jury. He was convicted of [the above-
     stated offenses]. Sentencing was deferred for a presentence
     report and mental health evaluation.

     A sentencing memorandum, with exhibits, was filed by counsel for
     Appellant on October 16, 2019. A sentencing memorandum, with
     exhibits, was filed by the Commonwealth on October 17, 2019.
J-S02014-21


        On October 18, 2019, Appellant was sentenced to 8-20 years[’]
        incarceration on the IDSI conviction[,] 8-20 years[’] incarceration
        on the [u]nlawful [c]ontact with a [m]inor conviction, and 4-10
        years[’] incarceration on the [a]ggravated [i]ndecent [a]ssault
        conviction. All of the sentences were imposed consecutively, for
        an aggregate sentence of 20-50 years[’ imprisonment].

        On October 25, 2019, Appellant filed a timely motion for
        reconsideration of sentence. That motion was denied by operation
        of law on February 24, 2020.

        A timely notice of appeal was filed on March 12, 2020.

        Pursuant to Pa.R.A.P. 1925(b)(2) and (3), the [c]ourt entered an
        order on June 8, 2020, directing the filing of a [s]tatement of
        [e]rrors complained of on [a]ppeal pursuant to Pa.R.A.P. 1925(b),
        not later than [21] days after entry of the order, or after
        preparation of all necessary transcripts.

        A timely [Rule] 1925(b) statement of errors was filed on July 7,
        2020.[1, 2]

____________________________________________


1   The trial court subsequently issued a Rule 1925(a) opinion.

2 The record does not conform to the trial court’s statements regarding its
Rule 1925(b) order and Appellant’s response. Our review of the record shows
that, on June 8, 2020, the trial court ordered Appellant to file a concise
statement within 21 days after entry of its order, i.e., on or before June 29,
2020, and warned that any issue not properly included in the statement,
timely filed and served, would be deemed waived. See Rule 1925(b) Order,
6/8/20, at 1. In that order, the court additionally directed that Appellant file
within 10 days, a certification, with supporting documents, attesting that he
ordered and paid for the relevant transcripts. Id. The court’s order also
stated that, “upon filing of the foregoing certification, Appellant is granted
leave to file a Supplemental Statement of Errors not later than [21] days after
all ordered transcripts have been posted to the Court Reporting System….”
Id.    Subsequently, Appellant filed his certification on June 17, 2020,
representing that he was still waiting for certain transcripts. He did not file a
Rule 1925(b) statement until July 7, 2020, about a week after he said he
received the transcripts.
       Appellant’s Rule 1925(b) statement was facially untimely; he did not file
it within 21 days of the trial court’s order and then supplement it after he



                                           -2-
J-S02014-21


       Factual History

       Trial Evidence1
          1 On [a]ppeal, Appellant only raises issues relating to
          sentencing. Accordingly, the recitation of the trial evidence
          will, for the most part, be limited to a summary of the
          conduct giving rise to the offenses or otherwise relevant to
          sentencing.

       The complainant, A.D., was a 15-year old, ninth grade high school
       student in November of 2017. She lived with her mother, and
       younger brother and sister. A.D. had an older sister who did not
       live with her. A.D. travel[ed] to and from school by trolley and
       bus. The trip to school took A.D. about an hour and a half.

       At the time of the incident, Appellant had been the boyfriend of
       A.D’s[] mother for several years. Appellant lived with A.D. and
       her family at a prior address, but he was not living with them at


____________________________________________


received the transcripts, as directed. However, the docket does not set forth
the date of service of the trial court’s Rule 1925(b) order. Pa.R.Crim.P.
114(C)(2) (providing that docket entries shall contain, inter alia, the date of
service or court notice). Consequently, we cannot conclude that Appellant
failed to timely comply with the court’s order and, therefore, we do not find
waiver. See Commonwealth v. Andrews, 213 A.3d 1004, 1009-10 (Pa.
Super. 2019) (“[I]f the [trial court] docket does not show that notice of the
entry of a Rule 1925(b) order was provided to an appellant, then we will not
conclude that the appellant’s issues have been waived for failure to file a Rule
1925(b) statement. The fact that the appellant actually received notice of the
Rule 1925(b) order is irrelevant if the docket does not reflect that notice was
sent.”) (cleaned up); Commonwealth v. Chester, 163 A.3d 470, 472 (Pa.
Super. 2017) (“Based upon the lack of recordation in the docket, we are
unable to determine the date of service of the Order, as required under
Criminal Rule 114, and cannot conclude that [the appellant] failed to comply
with the … court’s directive to file a concise statement.”). Moreover, even if
the docket indicated proper service, we would still not find Appellant’s issue
waived due to his untimely Rule 1925(b) statement. It is well-established
that, “if there has been an untimely filing, this [c]ourt may decide the appeal
on the merits if the trial court had adequate opportunity to prepare an opinion
addressing the issues being raised on appeal.” Commonwealth v. Burton,
973 A.2d 428, 433 (Pa. Super. 2009) (en banc). Thus, Appellant’s untimely
filing of his Rule 1925(b) statement is of no moment here.

                                           -3-
J-S02014-21


     their then[-]current address. Although Appellant was not her
     biological father, A.D. called Appellant “Dad” for a time.

     On the morning of November 29, 2017, A.D. left home to catch
     the trolley to school. While walking to the trolley, Appellant called
     out to A.D. from his car and offered her a ride to school. While en
     route, Appellant told A.D. [that] he had to make a stop. He pulled
     into a parking area and left the car for about two minutes, while
     A.D. remained in the car playing a game on her phone.

     Upon returning to the car, Appellant spoke on his phone for a
     minute, and then locked the car doors. Feeling uncomfortable,
     A.D. started talking nervously about the game she was playing, to
     which Appellant responded, [“Y]ou’re not advanced enough for the
     game I want to play.[”] Appellant then said to A.D.: “[Y]ou’re
     about to suck my dick.” When A.D. said she was not, Appellant
     pulled out a screwdriver, which he held to A.D.’s neck. He then
     demanded that A.D. perform oral sex. Appellant pulled his pants
     down[,] and A.D. then proceeded to do so. As she was describing
     these events at trial, A.D. stopped and asked the [c]ourt[,] “[C]an
     we take a break?”

     At some point, Appellant told A.D. to pull her pants down and then
     to get in the back seat of the car, which she did. Appellant went
     to the back seat with A.D., said he was going to make her vagina
     wet[,] and proceeded to put his mouth on her vagina. Appellant
     then placed his fingers in A.D.’s vagina, before attempting to place
     his penis in her vagina. Appellant’s efforts were extremely painful
     to A.D.[,] and he was not able to insert his penis into her vagina.
     Appellant then ordered A.D. to turn around and he stood behind
     her, outside the car, as she lay face-down on the back seat, with
     her lower body outside of the car.

     Appellant then inserted his penis into A.D.’s rectum and proceeded
     to move it back and forth inside her. Appellant then made A.D.
     suck his penis again, at which point he ejaculated.

     Appellant then ordered A.D. into the back seat of the car, and told
     her to lie flat. At some point[,] she climbed back into the front
     seat. Appellant then drove A.D. to school and dropped her about
     a block from school. On the way, Appellant asked A.D. if she was
     mad at him and told her that if she said anything he will [sic] kill
     her mother. Appellant then gave A.D. $12 or $13. He also told
     A.D. that if she didn’t say anything, he would give her money and
     get her the iPhone he knew she wanted.


                                     -4-
J-S02014-21


     When A.D. arrived at school, she told her older sister, who was
     also a student there, that a friend had been raped and that the
     man threatened to kill her mother, and asked for advice on what
     to do. Her sister advised A.D. to tell the friend to tell someone,
     then they parted. After about 20 minutes, A.D. texted her sister
     that the friend was actually her. Also, while A.D. was in school,
     Appellant was texting her that she was a liar. He continued to
     text A.D., saying he was sorry, then calling her a liar and
     reminding her of a deal she had made, apparently referring to
     getting her the iPhone and giving her money if she didn’t tell
     anyone what happened.

     A.D. left school and went with her sister to her sister’s
     godmother’s house. From there[,] the police were called. A.D.
     was taken to the hospital for an examination and [was] later
     interviewed by the Philadelphia Children’s Alliance…. Appellant’s
     DNA was found in … A.D.’s pants and underwear, with protein from
     seminal fluid.

     Sentencing

     Prior to sentencing, the [c]ourt received the [p]re[-s]entence
     [i]nvestigation [r]eport, the [m]ental [h]ealth [e]valuation, and
     the sentencing memorandum of each side. Additionally, the
     [c]ourt heard the arguments of counsel, heard from Appellant’s
     mother, and heard a letter written by A.D. Appellant declined the
     opportunity for allocution.

     A.D.’s letter was read at sentencing as follows:

        Dear Judge Campbell, my name is [A.D.], and I’m about to
        be 17 years old. Currently, I’m living in the foster care
        system after I was sexually abused by [Appellant] just after
        my 15th birthday. I’m here today because I want you to
        know how it[ has] affected my life so that you understand
        why I would like to see [Appellant] locked up for as long as
        possible. I met [Appellant] from my mother. That was her
        boyfriend and I knew him for some time. My mom didn’t
        have a job so every time she needed money[,] she would
        run to him. He used to pay most of the bills. When there
        was no food in the house, he’d bring us food. As time went
        on, we got really close and we developed a bond. I called
        him dad and I really trusted him.          When the assault
        happened, it took a toll on my life. I became very depressed
        and not myself. I was happier before. I now have my wall
        up and I find it hard to trust people. I always feel mad now

                                    -5-
J-S02014-21


       and I’m easily irritated. I didn’t think about what people
       thought of me before, but now I have to. I could wear what
       I wanted and not be worried. Now I feel very sensitive and
       cry very easily. Since this happened[,] I don’t like being
       home alone.        I can’t be around men without feeling
       uncomfortable.       It’s affected my ability to be in a
       relationship because when other men try to touch me[,] I
       think of [Appellant]. I also get triggered by shows and
       hearing other stories of sexual assault.          Before this
       happened[,] I was living with my family and not feeling like
       an orphan. Now I am in foster care where I worry about
       where I’m going to live and who I’m going to live with. I
       haven’t seen my younger sister or brother for two years. I
       think they’re mad at me for telling the truth about what
       happened. This changed my relationship with my mother
       too. I am unable to forgive her for not believing me and
       putting things in people’s head[s] about me that weren’t
       true. This ruined her too because now she’s homeless, sad,
       and saying she wants to kill herself. It[ has] led to her
       depression and need for medication. She hasn’t been able
       to recover enough to do what’s needed so that we can go
       home if we wanted to. When I found out that I had to testify
       in front of the judge, the man that did this to me, and
       everybody, I felt really scared and emotional. I didn’t want
       to talk about it. I wanted to push it to the back of my head
       and pretend it never happened. When I found out I had to
       testify, I felt broke[n]. I wanted to kill myself. I felt that
       everyone will [sic] look at me different[ly]. It was really
       stressful. I didn’t want to see his face. I was also scared to
       testify because [Appellant] told me that if I said anything[,]
       there would be consequences. He said he would kill my
       family and even if he was in jail[,] he knew people to do his
       dirty work. The reason I did testify is because I wanted
       [Appellant] to be in jail. I don’t want him on the street. I
       know what kind of person he is, and I didn’t want him out
       there, out so that he could do this to other people like his
       nieces and nephews. I was scared but I had to get through
       it because I needed him to pay for what he did. He’s messed
       up my whole life and I don’t know if I’ll ever feel normal
       again. Thank you for taking this into consideration when
       sentencing [Appellant]. [Signed, A.D.]




                                   -6-
J-S02014-21



Trial Court Opinion (TCO), 8/3/20, at 1-6 (internal citations omitted; most

brackets added).

      On appeal, Appellant raises a single issue for our review:
      Did not the lower court impose a manifestly excessive and
      unreasonable sentence of 20 to 50 years[’] confinement, which
      was contrary to the fundamental norms that underlie the
      sentencing process and to a specific provision of the Pennsylvania
      Sentencing Code, 42 Pa.C.S.[] § 9721(b), which requires in part
      that a sentencing court consider a defendant’s background and
      rehabilitative needs?

Appellant’s Brief at 3.

      Appellant’s claim implicates the discretionary aspects of his sentence.

      Challenges to the discretionary aspects of sentencing do not
      entitle an appellant to review as of right. Commonwealth v.
      Sierra, 752 A.2d 910, 912 (Pa. Super. 2000). An appellant
      challenging the discretionary aspects of his sentence must invoke
      this Court’s jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         [the] appellant has filed a timely notice of appeal, see
         Pa.R.A.P. 902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and
         modify sentence, see Pa.R.Crim.P. 720; (3) whether [the]
         appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
         (4) whether there is a substantial question that the sentence
         appealed from is not appropriate under the Sentencing
         Code, 42 Pa.C.S.[] § 9781(b).

      Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006),
      appeal denied, … 909 A.2d 303 ([Pa.] 2006). Objections to the
      discretionary aspects of a sentence are generally waived if they
      are not raised at the sentencing hearing or in a motion to modify
      the sentence imposed. Commonwealth v. Mann, 820 A.2d 788,
      794 (Pa. Super. 2003), appeal denied, … 831 A.2d 599 ([Pa.]
      2003).

      The determination of what constitutes a substantial question must
      be evaluated on a case-by-case basis. Commonwealth v. Paul,
      925 A.2d 825, 828 (Pa. Super. 2007). A substantial question

                                     -7-
J-S02014-21


      exists “only when the appellant advances a colorable argument
      that the sentencing judge’s actions were either: (1) inconsistent
      with a specific provision of the Sentencing Code; or (2) contrary
      to the fundamental norms which underlie the sentencing process.”
      Sierra, supra at 912–13.

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (quoting

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)).

      Here, the record demonstrates that Appellant filed a timely notice of

appeal, properly preserved this claim in his post-sentence motion, and

included a Rule 2119(f) statement in his appellate brief in compliance with our

Rules of Appellate Procedure. Therefore, we proceed to determining whether

Appellant has raised a substantial question to meet the fourth requirement of

the four-part test set forth above.

      Appellant advances in his Rule 2119(f) statement that the trial court

“imposed a manifestly excessive and unreasonable sentence that runs

contrary to the fundamental norms that underlie the sentencing process and

misapplied provisions of … 42 Pa.C.S. § 9721(b)[,] and the Sentencing Code,

204 Pa. Code § 303.13.”      Appellant’s Brief at 12; see also 42 Pa.C.S. §

9721(b) (providing general standards for sentencing); 204 Pa. Code § 303.13

(addressing   guideline   sentence    recommendations   for   aggravated   and

mitigated circumstances). He says that “[t]he lower court imposed a statutory

maximum sentence of 50 years (with a minimum of 20 years or 240 months),

outside of the Sentencing Guidelines, based solely on the nature of the crime

and ignored both Appellant’s mitigation and rehabilitative needs.” Appellant’s

Brief at 12-13.   We determine that Appellant’s claim that the trial court


                                      -8-
J-S02014-21



imposed a manifestly excessive sentence, based solely on the nature of the

crime he committed and outside of the Sentencing Guidelines, raises a

substantial question. See Commonwealth v. Boyer, 856 A.2d 149, 152 (Pa.

Super. 2004) (“In [the a]ppellant’s [Rule] 2119(f) statement[,] he alleges that

the trial court imposed a manifestly excessive sentence and focused solely on

the serious nature of the crimes he committed. We find that [the a]ppellant

has raised a substantial question….”) (citation omitted); Commonwealth v.

Hanson, 856 A.2d 1254, 1257 (Pa. Super. 2004) (“Under 42 Pa.C.S.[] §

9781(c)(3), a claim that ‘the sentencing court sentenced outside the

sentencing guidelines,’ … presents … a substantial question.”) (citation

omitted); see also 42 Pa.C.S. § 9781(c)(3) (“The appellate court shall vacate

the sentence and remand the case to the sentencing court with instructions if

it finds … the sentencing court sentenced outside the sentencing guidelines

and the sentence is unreasonable.”).

      Accordingly, we will review the merits of Appellant’s claim, mindful of

the following standard of review:
      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Johnson-Daniels, 167 A.3d 17, 28 (Pa. Super. 2017)

(citation omitted).



                                     -9-
J-S02014-21



     Further, our Supreme Court has stated:
     Through the Sentencing Code, the General Assembly has enacted
     a process by which defendants are to be sentenced. As a
     threshold matter, a sentencing court may select one or more
     options with regard to determining the appropriate sentence to be
     imposed upon a defendant. These options include probation, guilt
     without further penalty, partial confinement, and total
     confinement. 42 Pa.C.S. § 9721(a). In making this selection, the
     Sentencing Code offers general standards with respect to the
     imposition of sentence which require the sentencing court to
     impose a sentence that is “consistent with the protection of the
     public, the gravity of the offense as it relates to the impact on the
     life of the victim and on the community, and the rehabilitative
     needs of the defendant.” 42 Pa.C.S. § 9721(b). Thus, sentencing
     is individualized; yet, the statute is clear that the court must also
     “consider” the sentencing guidelines adopted by the Pennsylvania
     Commission on Sentencing. Id. If the court imposes a sentence
     outside of the sentencing guidelines, it must provide a written
     statement setting forth the reasons for the deviation and the
     failure to do so is grounds for resentencing.

     The Sentencing Code also sets forth express standards regarding
     appellate review of a defendant’s sentence. As is apparent from
     the statutory provision setting forth the parameters of appellate
     review, the central focus of substantive appellate review with
     respect to a sentence outside of the guidelines is whether the
     sentence is “unreasonable”:

        (c) Determination on appeal.—The appellate court shall
        vacate the sentence and remand the case to the sentencing
        court with instructions if it finds:

        ***

        (3) the sentencing court sentenced outside the sentencing
        guidelines and the sentence is unreasonable.

        In all other cases[,] the appellate court shall affirm the
        sentence imposed by the sentencing court.

     42 Pa.C.S. § 9781(c) (emphasis supplied).

     In making this “unreasonableness” inquiry, the General Assembly
     has set forth four factors that an appellate court is to consider:


                                    - 10 -
J-S02014-21


        (d) Review of record.—In reviewing the record the
        appellate court shall have regard for:

        (1) The nature and circumstances of the offense and the
        history and characteristics of the defendant.

        (2) The opportunity of the sentencing court to observe the
        defendant, including any presentence investigation.

        (3) The findings upon which the sentence was based.

        (4) The guidelines promulgated by the commission.

     42 Pa.C.S. § 9781(d).

     Thus, under the Sentencing Code[,] an appellate court is to
     exercise its judgment in reviewing a sentence outside the
     sentencing guidelines to assess whether the sentencing court
     imposed a sentence that is “unreasonable.” 42 Pa.C.S. § 9781(c),
     (d).

     Yet, what makes a sentence “unreasonable” is not defined in the
     statute. Generally speaking, “unreasonable” commonly connotes
     a decision that is “irrational” or “not guided by sound judgment.”
     The Random House Dictionary of the English Language, 2084 (2nd
     ed. 1987); see 1 Pa.C.S. § 1903 (words to be construed according
     to their common and approved usage).              While a general
     understanding of unreasonableness is helpful, in this context, it is
     apparent that the General Assembly has intended the concept of
     unreasonableness to be a fluid one, as exemplified by the four
     factors set forth in Section 9781(d) to be considered in making
     this determination. Indeed, based upon the very factors set out
     in Section 9781(d), it is clear that the General Assembly intended
     the concept of unreasonableness to be inherently a circumstance-
     dependent concept that is flexible in understanding and lacking
     precise definition. Cf. United States v. Crosby, 397 F.3d 103,
     115 (2[d] Cir. 2005) (explaining concept or reasonableness in
     context of sentencing matters).

     Thus, given its nature, we decline to fashion any concrete rules as
     to the unreasonableness inquiry for a sentence that falls outside
     of applicable guidelines under Section 9781(c)(3). We are of the
     view, however, that the Legislature intended that considerations
     found in Section 9721 inform appellate review for
     unreasonableness. That is, while a sentence may be found to be
     unreasonable after review of Section 9781(d)’s four statutory


                                    - 11 -
J-S02014-21


      factors, in addition a sentence may also be unreasonable if the
      appellate court finds that the sentence was imposed without
      express or implicit consideration by the sentencing court of the
      general standards applicable to sentencing found in Section 9721,
      i.e., the protection of the public; the gravity of the offense in
      relation to the impact on the victim and the community; and the
      rehabilitative needs of the defendant. 42 Pa.C.S. § 9721(b).
      Moreover, even though the unreasonableness inquiry lacks precise
      boundaries, we are confident that rejection of a sentencing court’s
      imposition of sentence on unreasonableness grounds would occur
      infrequently, whether the sentence is above or below the guideline
      ranges, especially when the unreasonableness inquiry is
      conducted using the proper standard of review.

Commonwealth v. Walls, 926 A.2d 957, 962-64 (Pa. 2007) (footnote

omitted).

      Here, Appellant — who had a prior record score of zero and was 36 years

old at the time of sentencing — complains that he received “virtually a life

sentence[,] as the lower court’s fifty[-]year sentence likely extends beyond

his life expectancy.” Appellant’s Brief at 14. He characterizes this sentence

as “disproportionate and unreasonable.” Id. at 15. In addition, he states that

the trial court sentenced him “based solely on the severity of the offense,

despite [his] substantial rehabilitative needs due to his childhood trauma as a

result of the extreme violence that he witnessed, the parental violence he

endured, and his own alcohol abuse and unchecked bipolar disorder.” Id.

      In sentencing Appellant, the trial court explained:
         This court has considered the arguments of both counsel,
         the presentence report, the mental health evaluation report,
         the    sentencing   guidelines    form,   the    sentencing
         memorandums of both parties; this court[] considered the
         testimony of Linda Wells, [Appellant’s] mother; this court[]
         considered the victim impact statement; this court[] also
         considered [Appellant’s] criminal history as a whole; this


                                    - 12 -
J-S02014-21


          court[] considered a number of mitigating factors including
          [Appellant’s] tragic personal history, his consistent work
          history, his good behavior and engagement while in custody
          so far; this court has also considered aggravating factors,
          which are numerous in this case. They include[,] but are
          not necessarily limited to[,] the impact on the victim in
          multiple ways.      The circumstances of this offense are
          particularly troubling. Any rape case is troubling but this
          situation is distinguished from many other rapes in multiple
          ways that includes [Appellant’s] abuse of his custodial
          authority and trust to accomplish his crimes, his behavior of
          constant humiliation not only during the act but afterwards,
          his demonstrated manipulation, and his threats and
          everything that he did to keep this incident from coming to
          court. His behavior[] also confirms his lack of remorse,
          depravity of heart, and the danger that he does pose to
          society.    [Appellant’s] rehabilitative needs will require
          substantial confinement although that purpose, admittedly,
          will be overcome by the need to protect society.

       N.T.[,] 10/18/19[, at] 31-32.

       The record is clear that the [c]ourt considered all relevant factors
       in imposing [the] sentence. The sentence imposed was not unduly
       harsh under the circumstances, and was based on careful
       consideration of the factors for sentencing under 42 Pa.C.S. §
       9721.

TCO at 7-8.3

       We discern no manifest abuse of discretion.          Despite Appellant’s

assertions, the trial court considered his background and rehabilitative needs

in rendering its sentence. We also point out that it reviewed Appellant’s pre-

sentence investigation report prior to sentencing him, and note that, “where

the sentencing judge had the benefit of a pre[-]sentence investigation report,

____________________________________________


3We note that, for the most serious offenses, IDSI and unlawful contact with
a minor, the parties agreed at sentencing that the offense gravity score was
a 12, and the guidelines were 48 to 66 months, plus or minus 12 months’
confinement. See TCO at 7 (citing N.T. at 4); Appellant’s Brief at 9.

                                          - 13 -
J-S02014-21



it will be presumed that he or she was aware of the relevant information

regarding the defendant’s character and weighed those considerations along

with mitigating statutory factors.” Boyer, 856 A.2d at 154 (citation omitted).

In addition, the trial court provided a reasonable explanation for why it

imposed a substantial term of imprisonment, noting the abuse of trust,

threats, and remorselessness of Appellant, as well as the danger he poses to

society. Accordingly, we conclude that the trial court did not manifestly abuse

its discretion in sentencing Appellant and, therefore, we affirm his judgment

of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/8/21




                                    - 14 -